Citation Nr: 18100376
Decision Date: 04/11/18	Archive Date: 04/11/18

DOCKET NO. 14-10 720A
DATE:
	April 11, 2018
ISSUES DECIDED:	0	ISSUES REMANDED:	2
 
REMANDED ISSUES
Entitlement to an initial compensable disability rating for retro orbital headaches (a headache disability) and entitlement to an increased disability rating for glaucoma, to include the propriety of a reduction from 40 percent to 20 percent, effective October 1st, 2010, are remanded for additional development.
The Veteran served on active duty from July 1961 to July 1963 and from August 1963 to July 1983, to include service in the Republic of Vietnam.  He was awarded a Combat Infantryman Badge among other decorations.  In March 1984, the Veteran was awarded service connection for glaucoma in a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), and assigned a 10 percent disability evaluation.  The RO later increased the Veterans glaucoma evaluation to 40 percent in February 2008.  Between July and September 2009, the Veteran submitted several statements indicating that his service-connected glaucoma had increased in severity.  As such, he was afforded VA eye examinations in September 2009 and March 2010 to determine the current severity of his glaucoma disability.  Subsequent to the findings upon VA examination, the Veterans disability evaluation for his glaucoma was decreased to 20 percent, effective October 1, 2010.  In both his December 2010 notice of disagreement and April 2014 substantive appeal, the Veteran stated that he was completely blind in his left eye and that he had undergone numerous surgeries to no avail.  
The Veteran was also awarded service connection for his headache disability in the aforementioned April 2010 rating decision, and assigned a noncompensable disability evaluation.  In July 2010, the Veteran asserted that the symptoms of his headache disability warranted a higher rating than was initially assigned.  
In January 2018, the Veteran appeared at a videoconference hearing before the undersigned Veterans Law Judge, a transcript of which is of record.  He testified that his headaches occurred four to five times per week and last over an hour.  Treatment-wise, the Veteran stated that he goes to bed and takes over-the-counter medication to relieve his headache pain.  As to his glaucoma, the Veteran stated that his peripheral vision has progressively worsened, with no vision in his left eye and an inability to close it.  He also noted undergoing eye surgery in 2013. 
The Board notes that the Veteran was last afforded VA examinations to assess the current nature and severity of these disabilities in March 2010.  Therefore, given the time period since these examinations and the above indications that the Veterans disability may have worsened, remand is necessary to afford the Veteran new VA examinations.  
 
The matters are REMANDED for the following actions:
1.  Ask the Veteran to identify any remaining outstanding treatment records relevant to his claims.  All identified VA records should be added to the claims file.  All other properly identified treatment records relevant to the claims, to include private treatment records, should be obtained if the necessary authorization is provided by the Veteran.  If any records are not available, or the Veteran identifies sources of treatment but does not provide authorization to obtain records, appropriate action should be taken (see 38 C.F.R. § 3.159(c)-(e)), to include notifying the Veteran of the unavailability of the records.
2.  After the above development has been completed to the extent possible, schedule the Veteran for a VA examination to determine the nature and severity of his headache disability.  The claims folder should be made available to the examiner and a detailed history should be obtained.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed and the claims file must be reviewed.
3.  Schedule the Veteran for a VA examination to determine the nature and severity of his glaucoma.  The claims folder should be made available to the examiner and a detailed history should be obtained.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed and the claims file must be reviewed.
4.  After completing the above actions, and any other development deemed necessary, the AOJ should readjudicate the claims on appeal, to include, after review of the evidence of record, the propriety of the rating reduction from 40 to 20 percent for glaucoma.  If any benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review. 
 
 
Nathan Kroes
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	Robert N. Scarduzio

